Citation Nr: 1013335	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a right knee disability.  

2.  Whether the reduction of the disability evaluation for 
the Veteran's lumbar spine degenerative disc disease from 20 
to 10 percent effective as of January 26, 2006, was proper.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's lumbar spine degenerative disc 
disease for the periods between January 26, 2006, and 
November 4, 2007 and between January 1, 2008 and July 17, 
2008.  

4.  Entitlement to a disability evaluation in excess of 40 
percent for the Veteran's lumbar spine degenerative disc 
disease for the period on and after July 18, 2008. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission
ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to May 1986 
and from March 1990 to March 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
St. Petersburg, Florida, Regional Office which, in pertinent 
part, denied service connection for a right knee disorder; 
reduced the disability evaluation for the Veteran's lumbar 
spine degenerative disc disease from 20 to 10 percent; and 
effectuated the reduction as of January 26, 2006.  The 
Veteran thereafter moved to Mississippi.  His claims files 
were subsequently transferred to the Jackson, Mississippi, 
Regional Office (RO).  

In November 2007, the RO granted a temporary total rating for 
the Veteran's lumbar spine degenerative disc disease under 
the provisions of 38 C.F.R. § 4.30 for the period from 
November 4, 2007, to December 31, 2007.  In August 2008, the 
RO increased the evaluation for the Veteran's lumbar spine 
degenerative disc disease from 10 to 40 percent and 
effectuated the award as of July 18, 2008.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for a right knee disorder, the Board is 
required to consider the question of whether new and material 
evidence has been received to reopen the Veteran's claim 
without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for a right knee disorder and increased 
evaluations for his lumbar spine degenerative disc disease 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the Veteran if further action is required on 
his part.  


FINDING OF FACT

The evidence of record at the time of the January 26, 2006, 
reduction action did not establish improvement of the 
Veteran's lumbar spine degenerative disc disease.  


CONCLUSION OF LAW

The reduction of the evaluation for the Veteran's lumbar 
spine degenerative disc disease from 20 percent to 10 percent 
effective as of January 26, 2006, was improper.  38 C.F.R. 
§ 3.344(c) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the decision below, the Board restores the 20 percent 
evaluation for the Veteran's lumbar spine degenerative disc 
disease.  This action represents a complete grant of the 
benefit sought on appeal.  As such, no discussion of VA's 
duty to notify and assist is necessary.  


I.  Historical Review

The report of a June 2003 VA examination for compensation 
purposes conveys that the Veteran's lumbar spine degenerative 
disc disease originated during active service.  On 
examination of the lumbar spine, the Veteran exhibited a 
range of motion of forward flexion to 40 degrees, extension 
to 30 degrees, and bilateral lateral bending to 10 degrees 
with pain.  The Veteran was diagnosed with lumbosacral spine 
degenerative disc disease.  In November 2003, the VA 
established service connection for lumbar spine degenerative 
disc disease and assigned a 10 percent evaluation for the 
period from December 27, 2001, and a 20 percent evaluation 
for the period on and after October 20, 2003 for that 
disability.  

In January 2006, the Veteran submitted an informal claim for 
an increased evaluation for his lumbar degenerative disc 
disease.  The Veteran's claim was received by the VA on 
January 26, 2006.  In August 2006, the St. Petersburg, 
Florida, Regional Office reduced the evaluation for the 
Veteran's lumbar spine degenerative disc disease from 20 to 
10 percent and effectuated the reduction as of January 26, 
2006.  The Regional Office indicated that it had reviewed VA 
clinical documentation dated between December 23, 2005, and 
August 2, 2006, and the report of a June 6, 2006, VA 
examination for compensation purposes.  The RO stated that:

Outpatient records from Birmingham reveal 
treatment for back pain.  You have no 
incapacitating episodes having a total 
duration of at least one week but less 
than 2 weeks during the past 12 months.  
X-rays reveal minimal disc space 
narrowing at L4-5.  VA exam reveals you 
walk slow and careful and your gait is 
mildly antalgic. Range of motion of your 
lumbar spine during flexion is 80 
degrees, extension is 20 degrees and 
lateral bending left and right is 20 
degrees each side.  After repetitive use, 
there is no additional loss of range of 
motion due to pain, weakness, 
fatigability or incoordination.  You have 
no paraspinal muscle spasm present.  You 
can heel and toe walk reasonable well.  
You have no straight leg raising pain, no 
sciatic nerve tension signs.  Your 
reflexes are active and symmetrical both 
in your knee and ankles.  Sensory and 
motor function is entirely normal.  VA 
examiner provides a diagnosis of mild 
degenerative disc disease, lumbar spine.  
II.  Propriety of Reduction

The circumstances under which an evaluation may be reduced 
are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

The provisions of 38 C.F.R. § 3.344 (2009) direct, in 
pertinent part, that:

  (a)  Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and VA regulations governing 
disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history. This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected, the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  When 
syphilis of the central nervous system or 
alcoholic deterioration is diagnosed 
following a long prior history of 
psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to 
exclude persistence, in masked form, of 
the preceding innocently acquired 
manifestations.  Rating boards 
encountering a change of diagnosis will 
exercise caution in the determination as 
to whether a change in diagnosis 
represents no more than a progression of 
an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity 
independent of the service-connected 
disability.  When the new diagnosis 
reflects mental deficiency or personality 
disorder only, the possibility of only 
temporary remission of a superimposed 
psychiatric disease will be borne in 
mind.  

  (b)  Doubtful cases.  If doubt remains, 
after according due consideration to all 
the evidence developed by the several 
items discussed in paragraph (a) of this 
section, the rating agency will continue 
the rating in effect, citing the former 
diagnosis with the new diagnosis in 
parentheses, and following the 
appropriate code there will be added the 
reference "Rating continued pending 
reexamination __ months from this date, § 
3.344."  The rating agency will determine 
on the basis of the facts in each 
individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

  (c)  Disabilities which are likely to 
improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  

Thus, the provisions of 38 C.F.R. § 3.344(c) specify that the 
considerations set forth in (a) and (b) are required for 
ratings that have continued for long periods at the same 
level (five years or more) and that they do not apply to 
disabilities that have not become stabilized and which are 
likely to improve.  Therefore, re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  

The Court has further clarified that:

Thus, in any rating-reduction case not 
only must it be determined that an 
improvement in a disability has actually 
occurred but also that that improvement 
actually reflects an improvement in the 
veteran's ability to function under the 
ordinary conditions of life and work.  
Brown (Kevin) v. Brown, 5 Vet. App. 413, 
421 (1993).

In reviewing the record, the Board observes that the August 
2006 reduction action identifies no specific improvement of 
the Veteran's lumbar spine degenerative disc disease and 
supports the reduction solely with the findings of an 
examination conducted more than five months after the 
effective date of the reduction.  Indeed, the only evidence 
of record dated January 26, 2006, is the Veteran's claim for 
an increased evaluation which actually reflects that the 
disability had actually increased in severity.  Therefore, 
the Board finds that improvement of the Veteran's lumbar 
spine degenerative disc disease has not been shown to support 
a reduction in the evaluation of that disability from 20 
percent to 10 percent effective as of January 26, 2006.  
Accordingly, the Board finds that the reduction was improper 
and that the 20 percent evaluation is restored.  


ORDER

As the reduction of the evaluation for the Veteran's lumbar 
spine degenerative disc disease from 20 percent to 10 percent 
disabling effective as of January 26, 2006, was improper, the 
appeal is granted.  


REMAND

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a claimant of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1; (2006).  In the instant appeal, the Veteran was not 
informed of the specific evidence necessary to reopen his 
claim of service connection for a right knee disorder.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the regulations which empowered 
the Board to issue written notification of the VCAA to 
appellants.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In light of the restoration of a 20 percent evaluation for 
his lumbar spine degenerative disc disease effective as of 
January 26, 2006, the RO should readjudicate the Veteran's 
entitlement to increased evaluations of his lumbar spine 
degenerative disc disease.   

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2009); and the Court's 
holding in Kent v. Nicholson, 20 Vet.App. 
1 (2006) are fully met.   

2.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the Veteran's 
claim of entitlement to service 
connection for a right knee disorder and 
his entitlement to both an evaluation in 
excess of 20 percent for the period prior 
to July 18, 2008, and an evaluation in 
excess of 40 percent for the period on 
and after July 18, 2008, for his lumbar 
spine degenerative disc disease.  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the application to reopen, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC. 

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


